Exhibit 99.1 FOR IMMEDIATE RELEASE POOL CORPORATION REPORTS RECORD SECOND QUARTER RESULTS AND TIGHTENS 2 Highlights for the quarter include: · Sales growth of 7%, including 5% from base business · 10% increase in operating income · 13% increase in diluted EPS toa record $1.34 · Updated 2012 earnings guidance range to $1.75 - $1.82 per diluted share COVINGTON, LA. (July 19,2012) – Pool Corporation (NASDAQ/GSM:POOL) today reported results for the second quarter of 2012. “Overall, second quarter sales and earnings were in line with expectations.We had much stronger comparative results in both April and May as the season peaked earlier than normal in 2012 due to the unusually mild winter, while June results reflected the shift of sales into the first and early second quarter,” said ManuelPerezdelaMesa, President and CEO. Net sales for the quarter ended June 30, 2012 increased 7% to $757.2 million, compared to $706.4million in the second quarter of 2011.Base business sales were up 5% despite a 1% unfavorable impact from currency fluctuations.Base business sales grew 5% on the swimming pool side of the business and 11% on the irrigation side of the business, with growth attributed to market share gains, higher consumer discretionary expenditures, the larger installed base of pools and price inflation. Gross profit for the second quarter of 2012 improved 5% to $222.4 million from $211.4 million in the comparable 2011 period.Gross profit as a percentage of net sales (gross margin) declined 50basis points to 29.4% in the second quarter of 2012.The decrease in gross margin reflects competitive pricing pressures, a difficult comparison given the benefit last year from the impact of 2011 mid-year vendor price increases, and unfavorable changes in customer mix. Selling and administrative expenses (operating expenses) increased less than 1% to $114.3 million in the second quarter of 2012 compared to the same period in 2011.Base business operating expenses were down 2% compared to the second quarter of 2011, as a decrease in employee incentive costs and the impact of currency fluctuations on expenses more than offset a slight increase in other variable costs related to sales growth and higher professional fees and marketing expenses. Operating income increased 10% to $108.1 million from $97.9 million in the comparable 2011 period, despite a 1% unfavorable impact from currency fluctuations.Operating income as a percentage of net sales (operating margin) increased 40 basis points to 14.3% for the second quarter of 2012 compared to the same period in 2011.Interest expense, net was up $0.4million quarter over quarter due primarily to higher average debt levels. Net income increased 11% to $64.9million in the second quarter of 2012 compared to $58.6million in the second quarter of 2011, while earnings per share was up 13% to $1.34 per diluted share versus $1.19 per diluted share for the second quarter in 2011.Diluted EPS for the second quarter of 2012 included a negative impact of approximately $0.01 related to foreign currency fluctuations. Net sales for the six months ended June 30, 2012 increased 10% to $1,119.1 million from $1,019.3 million in the comparable 2011 period.This growth included a 7% improvement in base business sales, which was partially offset by a 1% unfavorable foreign currency impact.Gross margin decreased 50 basis points to 29.2% in the first half of 2012 from 29.7% for the same period last year. Operating expenses were up 4% compared to the first half of 2011, including a 1% increase in base business operating expenses.Operating income for the first six months of 2012 increased 16% to $114.2 million compared to $98.5 million in the same period last year. Earnings per share for the first six months of 2012 increased 21% to $1.42 per diluted share on net income of $68.6million, compared to $1.17 per diluted share on net income of $57.9 million in the comparable 2011 period.Diluted EPS for the first six months of 2012 included a negative impact of approximately $0.01 related to foreign currency fluctuations. The balance sheet reflects solid working capital management, with increases compared to June 30, 2011 of just 2% in total net receivables and 3% in inventory levels including the impact from recent acquisitions.Total debt outstanding at June30, 2012 was $309.8million, up $3.8million compared to June30,2011. Cash provided by operations was $33.5 million in the first half of 2012 compared to cash used in operations of $18.9million in the first half of 2011.This favorable change reflects a more normalized inventory purchase and payment cycle in 2012.In 2011, cash used in operations included payments for tactical inventory purchases made in advance of mid-year vendor price increases.Share repurchases in the first six months of 2012 totaled $42.1 million, or 1.2 million shares.Adjusted EBITDA (as defined in the addendum to this release) was $113.5million in the second quarter of 2012 compared to $102.8 million in the second quarter of 2011, and $124.5million for the six months ended June30,2012 compared to $107.8million for the six months ended June30,2011. “We are cautious about the outlook for the second half of the year given the early peak of the 2012 season coupled with uncertainty in the economic environment.As such, we have tightened our earnings guidance range to $1.75 to $1.82 per diluted share from our most recent guidance of $1.75 to $1.85 per diluted share.We still believe, however, that we have a good shot of achieving a third straight year with greater than 20% earnings per diluted share growth,” said Perez de la Mesa. POOLCORP is the largest wholesale distributor of swimming pool and related backyard products. Currently, POOLCORP operates 308 sales centers in North America and Europe, through which it distributes more than 160,000 national brand and private label products to roughly 80,000 wholesale customers.For more information, please visit www.poolcorp.com. This news release includes “forward-looking” statements that involve risk and uncertainties that are generally identifiable through the use of words such as “believe,” “expect,” “intend,” “plan,” “estimate,” “project” and similar expressions and include projections of earnings.The forward-looking statements in this release are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Forward-looking statements speak only as of the date of this release, and we undertake no obligation to update or revise such statements to reflect new circumstances or unanticipated events as they occur.Actual results may differ materially due to a variety of factors, including the sensitivity of our business to weather conditions, changes in the economy and the housing market, our ability to maintain favorable relationships with suppliers and manufacturers, competition from other leisure product alternatives and mass merchants and other risks detailed in POOLCORP’s 2011 Annual Report on Form10-K filed with the Securities and Exchange Commission. CONTACT: Craig K. Hubbard craig.hubbard@poolcorp.com 2 POOL CORPORATION Consolidated Statements of Income (Unaudited) (In thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Net sales $ Cost of sales Gross profit Percent % Selling and administrative expenses Operating income Percent % Interest expense, net Income before income taxes and equity earnings Provision for income taxes Equity earnings in unconsolidated investments 27 Net income $ Earnings per share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted Cash dividends declared per common share $ 3 POOL CORPORATION Condensed Consolidated Balance Sheets (Unaudited) (In thousands) June 30, June 30, Change 2012 2011 $ % Assets Current assets: Cash and cash equivalents $ $ $ 35 % Receivables, net 2 Product inventories, net 3 Prepaid expenses and other current assets 10 Deferred income taxes 15 Total current assets 4 Property and equipment, net 17 Goodwill ) (1 ) Other intangible assets, net ) (6 ) Equity interest investments 37 4 Other assets, net ) – Total assets $ $ $ 4 % Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ $ 8 % Accrued expenses and other current liabilities 10 Current portion of long-term debt and other long-term liabilities 22 ) ) Total current liabilities ) ) Deferred income taxes 23 Long-term debt 50 Other long-term liabilities ) (8 ) Total liabilities 6 Total stockholders’ equity ) – Total liabilities and stockholders’ equity $ $ $ 4 % 1. The allowance for doubtful accounts was $5.0million at June 30, 2012 and $5.4million at June 30, 2011. 2. The inventory reserve was $9.6 million at June 30, 2012 and $7.5million at June30,2011. 4 POOL CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Six Months Ended June 30, Change Operating activities Net income $ $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Amortization ) Share-based compensation Excess tax benefits from share-based compensation ) ) Equity earnings in unconsolidated investments ) ) (9 ) Other ) Changes in operating assets and liabilities, net of effects of acquisitions: Receivables ) ) Product inventories ) ) Prepaid expenses and other assets 17 Accounts payable Accrued expenses and other current liabilities ) Net cash provided by (used in) operating activities ) Investing activities Acquisition of businesses, net of cash acquired ) ) ) Purchase of property and equipment, net of sale proceeds ) ) Other investments ) ) ) Net cash used in investing activities ) ) Financing activities Proceeds from revolving line of credit Payments on revolving line of credit ) ) Payments on long-term debt and other long-term liabilities ) ) ) Payments of deferred acquisition consideration – ) Excess tax benefits from share-based compensation ) Proceeds from stock issued under share-based compensation plans 53 Payments of cash dividends ) ) ) Purchases of treasury stock ) ) ) Net cash provided by financing activities ) Effect of exchange rate changes on cash ) ) Change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ $ 5 ADDENDUM Base Business The following table breaks out our consolidated results into the base business component and the excluded components (sales centers excluded from base business): (Unaudited) Base Business Excluded Total (in thousands) Three Months Ended Three Months Ended Three Months Ended June 30, June 30, June 30, Net sales $ Gross profit Gross margin % Operating expenses Expenses as a % of net sales % Operating income (loss) ) Operating margin % % % )% % % (Unaudited) Base Business Excluded Total (in thousands) Six Months Ended Six Months Ended Six Months Ended June 30, June 30, June 30, Net sales $ Gross profit Gross margin % Operating expenses Expenses as a % of net sales % Operating income (loss) ) Operating margin % % % )% % % We have excluded the following acquisitions from base business for the periods identified: Acquired (1) Acquisition Date Net Sales Centers Acquired Periods Excluded CCR Distribution March 2012 1 March–June 2012 Ideal Distributors Ltd. February 2012 4 February–June 2012 G.L. Cornell Company December 2011 1 January–June 2012 Poolway Schwimmbadtechnik GmbH November 2011 1 January–June 2012 The Kilpatrick Company, Inc. May 2011 4 January–June 2012 and May–June 2011 Turf Equipment Supply Co. December 2010 3 January–February 2012 and January–February 2011 Pool Boat and Leisure, S.A. December 2010 1 January–February 2012 and January–February 2011 We acquired certain distribution assets of each of these companies. 6 We exclude the following sales centers from base business results for a period of 15 months (parenthetical numbers for each category indicate the number of sales centers excluded as of June30,2012): · acquired sales centers (see table above); · existing sales centers consolidated with acquired sales centers (0); · closed sales centers (0); · consolidated sales centers in cases where we do not expect to maintain the majority of the existing business (0); and · sales centers opened in new markets (3). We generally allocate corporate overhead expenses to excluded sales centers on the basis of their net sales as a percentage of total net sales.After 15 months of operations, we include acquired, consolidated and new market sales centers in the base business calculation including the comparative prior year period. The table below summarizes the changes in our sales centers in the first half of 2012: December 31, 2011 Acquired 5 New locations 5 June 30, 2012 7 Adjusted EBITDA We define Adjusted EBITDA as net income or net loss plus interest expense, income taxes, depreciation, amortization, share-based compensation, goodwill and other non-cash impairments and equity earnings or loss in unconsolidated investments.Adjusted EBITDA is not a measure of cash flow or liquidity as determined by generally accepted accounting principles (GAAP).We have included Adjusted EBITDA as a supplemental disclosure because we believe that it is widely used by our investors, industry analysts and others as a useful supplemental liquidity measure in conjunction with cash flows provided by or usedin operating activities to help investors understand our ability to provide cash flows to fund growth, service debt and pay dividends as well as compare our cash flow generating capacity from year to year. We believe Adjusted EBITDA should be considered in addition to, not as a substitute for, operating income or loss, net income or loss, cash flows provided by or used in operating, investing and financing activities or other income statement or cash flow statement line items reported in accordance with GAAP. Other companies may calculate Adjusted EBITDA differently than we do, which may limit its usefulness as a comparative measure. The table below presents a reconciliation of net income to Adjusted EBITDA. (Unaudited) Three Months Ended Six Months Ended (In thousands) June 30, June 30, Net income $ Add: Interest expense (1) Provision for income taxes Share-based compensation Equity earnings in unconsolidated investments ) Depreciation Amortization (2) Adjusted EBITDA $ Shown net of interest income and includes amortization of deferred financing costs as discussed below. Excludes amortization of deferred financing costs of $96 and $74 for the three months ended June30,2012 and June30,2011, respectively, and $195 and $148 for the six months ended June30,2012 and June30,2011, respectively. The table below presents a reconciliation of Adjusted EBITDA to net cash provided by (used in) operating activities.Please see page 5 for our Condensed Consolidated Statements of Cash Flows. (Unaudited) Three Months Ended Six Months Ended (In thousands) June 30, June 30, Adjusted EBITDA $ Add: Interest expense, net of interest income ) Provision for income taxes ) Excess tax benefits from share-based compensation ) Other ) ) Change in operating assets and liabilities ) Net cash provided by (used in) operating activities $ ) 8
